Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 08 Dec 2020.
Claims 1-12 are pending. Claims 1-5, 7-9, 11-12 are amended. Claims 11 and 12 are withdrawn.
Objections to the Specification are withdrawn in light of amendments to the Specification.
Drawing objections are withdrawn in light of replacement drawings.
In light of the amendments to the claims, interpretation under U.S.C. 112(f) is no longer invoked.
Claim rejections under U.S.C. 112(b) and 112(d) discussed in the Non-final Office Action of 12 August 2020 are withdrawn in light of amendments to the claims.
Claim Objections
Claim 1 and 5 is objected to because of the following informalities:  
Claim 1 line 13: “the bidirectional voltage source supply” should read as “bi-directional voltage power supplier” to be consistent with earlier recitation of “bi-directional voltage power supplier” in claim 1 line 11;
Claim 1 line 14-15: “bidirectional voltage source” should read as “bi-directional voltage power” to be consistent with earlier recitation of “bi-direction voltage power” in claim 1 line 4 and “bi-directional voltage power supplier” in claim 1 line 11;
Claim 1 line 14: “the wave form” should read as “a
Claim 1 line 16: “bidirectional voltage power supplier” should read as “bi-directional voltage power 
Claim 1 line 24: “work piece” should reads as “work-piece” to be consistent with earlier recitation of “work-piece” in claim 1 line 8;
Claim 5 line 3: “work piece” should reads as “work-piece” to be consistent with earlier recitation of “work-piece” in claim 1 line 8.
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 and 8 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, discussed in the Non-final Office Action of 12 August 2020 is withdrawn in light of the amendments.
Claim 5 is rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, discussed in the Non-final Office Action of 12 August 2020 is withdrawn in light of the amendments.
Claim 1 and (depending claims 2-10) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, line 13-15 limitation “a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate, generate, and to control a waveform of the bi-directional voltage power” is unclear how a controller can “generate” a waveform since a computer calculates and controls while the bi-directional voltage power supplier is what generates the waveform, in light of paragraph [0024],[0083].
For the purpose of examination, the above limitation shall be interpreted as “a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate
In light of the above, depending claims 2-10 are also rejected under U.S.C. 112(b) at least due to dependency on rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,798,650 hereinafter “Nakamura”) in view of Kirby et al. (US 2007/0017630 A1 hereinafter “Kirby”), Kim et al. (US 2011/0024399 A1 hereinafter “Kim”) and Booth et al. (US 2013/0136872 A1 hereinafter “Booth”).
Regarding claim 1, Nakamura teaches a dry etching device (comprising RIE apparatus, Fig. 1, col 3 line 36 ), comprising: 
an anode (comprising anode electrode 2, Fig. 1, col 3 line 43); 
a cathode (comprising cathode electrode 3 col 3 line 43-44) disposed at an upper side (i.e. above) of the anode (comprising 2, Fig. 1) and facing the anode, receiving bi-directional (i.e. AC or alternating current) voltage power (via RF power 7, Fig. 1) of which polarity of a voltage alternates between a positive voltage and a negative voltage depending on time, and disposed to be spaced from the anode (comprising 2, Fig. 1) (col 3 line 36-57);
a work-piece (comprising wafer 9, Fig. 1) disposed in close contact with a surface of the cathode (comprising 3, Fig. 1) facing the anode (comprising 2, Fig. 1);
and a bi-directional voltage (i.e. AC or alternating current) power supplier (comprising RF power 7, Fig. 1) for applying the bi-directional voltage power to the cathode (comprising 3, Fig. 1)(col 3 line 52) (One of ordinary skill in the art would understand that RF or radiofrequency power provides an alternating current/voltage).
Nakamura does not explicitly teach a leveler disposed in close contact with a surface of the cathode facing the anode, and positioning a work-piece in a flat state; a holder for holding the work-piece and the leveler on the surface of the cathode facing the anode; and a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power, wherein the bi-
However, Kirby teaches a leveler (comprising microfeature assembly 140, Fig. 3B, paragraph [0027]-[0028]) configured to position a work-piece (comprising workpiece 100, Fig. 3B) in a flat state (paragraph [0019]), wherein the leveler (comprising 140, Fig. 3B) comprises a flat plate (comprising support member 130, Fig. 3B, paragraph [0017H0018]) and photo resist film (comprising cover material 300, Fig. 3B, paragraph [0027]). Kirby teaches that such a configuration can enable providing sufficient support to the work-piece to prevent breaking and/or excessive warping during processing and protect parts (i.e. active portions) of the work-piece (paragraph [0019], [0024], [0028]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a leveler configured to position the work-piece in a flat state in view of teachings of Kirby in the apparatus of Nakamura as a known suitable alternative configuration of a substrate/work-piece support which would provide sufficient support to prevent warping and protect active portions of the workpiece (Kirby: paragraph [0019], [0024], [0028]). Furthermore it would be obvious when modifying the apparatus of Nakamura in view of Kirby that limitation "the leveler is disposed in close contact with a surface of the cathode facing the anode" would be met since Nakamura teaches that the work-piece (comprising wafer 
Nakamura in view of Kirby as applied above do not explicitly teach a holder for holding the work-piece and the leveler on the surface of the cathode facing the anode; and a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power, wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are constantly maintained, wherein the slopes and lengths of the boost section, the decreasing section and the maintain section are controlled by the controller and a sufficient time is secured until atoms separated from the work-piece through etching and falling due to gravity toward the anode reach the anode to prevent redeposition.
However, Kim teaches a dry etching device (comprising plasma processing apparatus, Fig. 1, 3, 4, 8, 9 10, 12, 14, abstract, paragraph [0036]) comprising a holder (comprising substrate holder 320 and buffer member 330, Fig. 1, 3, 4, paragraph [0043]) configured to hold a work-piece on a surface of an electrode (comprising upper electrode 200 or lower electrode 500, Fig. 4, paragraph [0056]); wherein the holder (comprising substrate holder 320 and buffer member 330, Fig. 1, 3, 4) comprises a first member (comprising holder support 333, Fig. 1,3, 4, paragraph [0043]), a second member (comprising seat 321, Fig. 1, 3, 4, paragraph [0042]), and a spring (comprising elastic member 332, Fig. 1-4, paragraph [0043]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a holder configured to hold a work-piece in view of teachings of Kim in the apparatus of Nakamura in view of Kirby as a known suitable alternative configuration of a holding part which would enable positioning the workpiece/substrate closer to an upper electrode or lower electrode during processing.
Furthermore, it would be obvious when modifying the apparatus of Nakamura in view of Kirby with the teachings of Kim that the holder would hold both the work-piece and the leveler on the surface of the cathode facing the anode since Nakamura teaches holding the work-piece on the cathode (Nakamura: Fig. 1).
Nakamura in view of Kirby and Kim as applied above does not explicitly teach a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power, wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are constantly maintained, wherein the slopes and lengths of the boost section, the decreasing section and the maintain section are controlled by the controller and a sufficient time is secured until atoms separated from the work-piece through etching and falling due to gravity toward the anode reach the anode to prevent redeposition.
However, Booth teaches a plasma processing apparatus (title, abstract) comprising a controller (comprising computer 17, Fig. 3, paragraph [0062]) connected to the bi-directional voltage power supplier (comprising wave form generator 14, Fig. 3) and comprising a computer (computer 17, Fig. 3 paragraph [0062]) configured to calculate and to control the waveform of the bi-directional voltage power (Fig. 2, 5a and 5b; paragraph [0062]), wherein the bi-
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a controller connected to the bi-directional voltage power supplier and comprising a computer configured to calculate and to control a waveform of the bi-directional voltage power, wherein the bi-directional voltage power comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are 
Regarding claim 2, Nakamura in view of Kirby, Kim, Booth teach all of the limitations of claim 1 applied above including a leveler (Kirby: comprising  (comprising microfeature assembly 140, Fig. 3B, paragraph [0027]-[0028])  in close contact with the surface of the cathode (Nakamura: 3, Fig. 1) facing the anode (Nakamura: 2, Fig. 1) and Kirby further teaches that the leveler includes a flat plate (comprising 130, Fig. 3B) configured such that the work-piece (comprising 100, Fig. 3B) is closely attached to a rear surface (i.e. a lower surface of 130 as shown in Fig. 3b) thereof in a flat state.
Regarding claim 3, Nakamura in view of Kirby, Kim, and Booth teach all of the limitations of claim 1 and 2 as applied above and Kirby further teaches the leveler (comprising microfeature assembly 140, Fig. 3B) includes a photo-resist film (comprising 300, Fig. 3B) 
Regarding claim 4, Nakamura in view of Kirby, Kim, Booth teach all of the limitations of claim 1 and 2 as applied above and Kirby further teaches wherein the leveler (comprising 140, Fig. 3B) is provided with an adhesive layer (comprising 120, Fig. 3B, paragraph [0017]) at a position between the flat plate (130, Fig. 3B) and the workpiece (100, Fig. 3B) for attaching the work-piece to the flat plate (130, Fig. 3B).
Regarding claim 5, Nakamura in view of Kirby, Kim, Booth teach all of the limitations of claim 1, 2, 4 as applied above and Kirby further teaches wherein the adhesive layer (120, Fig. 3B) is made of an adhesive material including a tape (paragraph [0016]) configured and disposed to bond the flat plate (comprising 130, Fig. 3B) to the work-piece (100, Fig. 3B) (paragraph [0017]). 
Nakamura in view of Kirby, Kim, Booth is silent as to the adhesive material being “a double-sided adhesive material.”
However, Kirby teaches that the adhesive material can be a tape (paragraph [0016]) configured and disposed to bond the flat plate (comprising 130, Fig. 3B) to the work-piece (100, Fig. 3B) (paragraph [0017]), wherein one surface of the adhesive (120, Fig. 3B) is in contact with the flat plate (130, Fig. 3B) and the opposite surface is in contact with the work-piece (100, Fig. 3B).
Additionally, the instant application teaches a “double-sided adhesive tape” paragraph [0059].
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a double-sided adhesive material (i.e. tape) as the adhesive material configured and disposed to bond the flat plate to the work-piece in view of teachings of Kirby in the apparatus of Nakamura in view of Kirby, Kim, Booth as a known suitable alternative configuration of an adhesive layer suitable for securely bonding a flat plate and a work-piece.
Regarding claim 7, Nakamura in view of Kirby, Kim, Booth teach all of the limitations of claim 1-3 as applied above including a photo-resist film (Kirby: 300, Fig. 3B) and Kirby further teaches an insert layer (comprising active portions 107, Fig. 3B) laminated between the work-piece (comprising 100, Fig. 3B) and made of a material such as a semiconductor (paragraph [0014]). 
Additionally, there does not appear to be any disclosed criticality to the “insert layer” since it is optional as understood from Fig. 10 (a)-(f) and Specification paragraph [00132]. Furthermore, it appears that “insert layer” may pertain to a material or article to be worked upon/processed in light of Specification paragraph [00127]-[00137] and Fig. 3 which describes how the insert layer is between the workpiece and the resist and that the workpiece is to be etched. The only way that the workpiece could be etched while having the insert layer placed in the position between the workpiece and the photoresist is for the insert layer to also be etched, thus implying that the insert layer is part of a material or article to be worked upon/processed. However, the Specification does not explicitly recite that the “insert layer” is pertaining to a material or article to be worked upon/processed. If the “insert layer” pertains to a material or article to be worked upon/processed, it is not considered patentably significant in an apparatus claim [See MPEP. 2115].  Clarification on this matter would be appreciated.
Regarding claim 8, Nakamura in view of Kirby, Kim, and Booth teach all of the limitations of claim 1-3 as applied above including a holder (see teachings of Kim in claim 1) and a leveler (Kirby: comprising 140, Fig. 3B) including a flat plate (Kirby: 130, Fig. 3B) and a photo resist film (Kirby: comprising 300, Fig. 3B) to hold the work-piece and the leveler is disposed in close contact with the surface of the cathode (Nakamura: 3, Fig. 1) facing the anode (Nakamura: 2, Fig. 1) (as explained in claim 1 rejection). Kim further teaches that the holder supports elastically (via the spring 322, Fig. 1, 3, 4) the work-piece. Thus, when modifying the apparatus of Nakamura in view of Kirby with the teachings of Kim in claim 1 rejection, the resulting apparatus would have a holder elastically supporting the leveler on which the work-piece is .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,798,650 hereinafter “Nakamura”) in view of Kirby et al. (US 2007/0017630 A1 hereinafter “Kirby”) Kim et al. (US 2011/0024399 A1 hereinafter “Kim”) , and Booth et al. (US 2013/0136872 A1 hereinafter “Booth”) as applied to claims 1-5, 7 and 8 above and further in view of Landesberger et al. (US 2015/0332944 A1 hereinafter "Landesberger").
Regarding claim 6, Nakamura in view of Kirby, Kim, and Booth as applied above teach all of the limitations of claims 1 and 2 as applied above including a flat plate (Kirby: 130, Fig. 3B) and but do not explicitly teach that the work-piece is attached to the flat plate by using static electricity (i.e. electrostatic chucking).
However, Landesberger teaches a leveler (comprising base 110, fixing device 410, Fig. 5) including a plate (comprising base 110, Fig. 5) that holds a work-piece (comprising substrate structure 200 including process substrate 210, Fig. 5) by using static electricity (i.e. electrostatically) enabling more reliable fixing of the work-piece (i.e. substrate structure) to the plate (i.e. carrier substrate) (paragraph [0042]-[0045]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the work-piece to be electrostatically held onto the flat plate in view of teachings of Landesberger in the apparatus of Nakamura in view of Kirby, Kim, and Booth as a known suitable alternative configuration of a substrate support the would enable more reliable fixing of a substrate/work-piece to a plate (Landesberger: paragraph [0045]).
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 4,798,650 hereinafter “Nakamura”) in view of Kirby et al. (US 2007/0017630 A1 hereinafter “Kirby”), Kim et al. (US 2011/0024399 A1 hereinafter “Kim”) and Booth et al. (US 2013/0136872 A1 hereinafter “Booth”) as applied to claims 1-5, 7 and 8 above and further in view of Wada et al. (US 2011/0303643 A1 hereinafter "Wada").
Regarding claim 9, Nakamura in view of Kirby, Kim and Booth teach all of the limitations of claim 1 above including an anode (Nakamura: 2, Fig. 1) and a cathode (Nakamura: 3, Fig. 1) but does not explicitly teach a direct current (DC) voltage power applier for applying DC voltage power to the anode so that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased.
However, Wada teaches a dry etching device (substrate processing apparatus 10, Fig. 1; comprising substrate processing apparatus 36, Fig. 8; paragraph [0049]) including an anode (comprising upper electrode 28, Fig. 1 and 8) and a direct current (DC) voltage power applier (comprising variable DC power source 33, Fig. 1, paragraph [0058]; comprising variable DC power sources 33 and 37, Fig. 8, paragraph [0086]) connected to the anode (comprising 28, Fig. 1 and 8) to enable controlling the etch rate on a substrate/work-piece placed on a cathode (comprising susceptor 12, Fig. 1 and 8, paragraph [0053]) which faces the anode (comprising 38, Fig. 1 and 8) (paragraph [0019]-[0025]; [0067]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a direct current (DC) voltage power applier and configure the DC voltage power supplier to provide DC voltage power to the anode in view of teachings of Wada in the apparatus of Nakamura in view of Kirby and Kim to enable controlling the etch rate of a substrate/work-piece placed on an opposing/facing cathode (Wada: paragraph [0019]-[0025]; [0067]).
Regarding limitation "so that ion hitting time applied to the work-piece is reduced and electron hitting time applied thereto is increased," this is an intended use/function limitation. Since Nakamura in view of Kirby, Kim, Booth and Wada teach all of the structural limitations of 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II
Regarding claim 10, Nakamura in view of Kirby, Kim, Booth and Wada teach all of the limitations of claim 10 above including a DC voltage power applier (Wada: 33, Fig. 1; 33 and 37, Fig. 8) and Wada further teaches a positive voltage or a negative voltage (paragraph [0019]-[0021]).
Responds to Arguments
Applicant's arguments filed 08 December 2020 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 10-11) regarding claim 1 that none of the cited references (Nakamura, Kirby, Kim, Landesberger, and Wada) disclose or teach “a controller connected to the bidirectional voltage source supply and comprising a computer configured to calculate, generate and to control the waveform of the bidirectional voltage source, wherein the bidirectional voltage power supplier comprises a boost section in which the waveform of the voltage disperses negatively or positively, a decreasing section in which the waveform of the voltage converges to 0, and a maintain section in which the voltage is constantly retained between the boost section and the decreasing section, and the slopes of the boost section and the decreasing section exhibit a bipolar waveform in which the slopes are constantly maintained, wherein the slopes and lengths of the boost section, the decreasing section and the maintain 
Examiner responds, claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Nakamura in view of Kirby, Kim and Booth wherein Booth teaches the amended claim limitation with regards to the controller and the waveform of the bi-directional voltage power as discussed in detail in claims rejections above.
Applicant argues (remarks page 11) that the cited references of Nakamura, Kirby, and Kim are structurally different from the claimed invention in that the anode 2 of base reference Nakamura is grounded wherein the claimed invention supplies negative DC power to the anode (per instant application paragraph [00144] to [00145]). Thus, Nakamura teaches away from the claimed invention and the combination of adding the Wada reference would destroy the Nakamura reference which teaches a grounded anode.
Examiner respectfully disagrees and notes that Applicant merely indicates differences between the prior art base reference Nakamura and the instant application without explanation of how the combination of adding the Wada reference to the Nakamura reference would render the apparatus inoperable (i.e. “destroy the Nakamura reference”). Applicant has not specifically pointed out any teaching in the references that explicitly teaches away from such a combination. Nakamura does not explicitly teach that one cannot provide a DC voltage to the anode. Furthermore, Wada teaches that a DC power to an anode enables controlling the etch rate on a substrate/work-piece placed on a cathode (comprising susceptor 12, Fig. 1 and 8, paragraph [0053]) which faces the anode (comprising 38, Fig. 1 and 8) (paragraph [0019]-[0025]; [0067]). Thus, one of ordinary skill in the art would provide a DC power to the anode of Nakamura to enable controlling the etch rate of a substrate/work-piece placed on an opposing/facing cathode. Furthermore, it is known to provide a DC voltage to a grounded anode electrode (anode) in US 2006/0037703 A1) teaches an apparatus having a DC voltage (comprising 50, Fig. 8 and 9) supplied to an anode (comprising upper electrode 34, Fig. 8 and 9) which can be grounded (Fig. 8 and 9)(paragraph [0120]-[0122]). Thus it is considered that applying a DC voltage to an anode which can be grounded may not render a substrate processing apparatus inoperable. 
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 2-10 are also rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716   

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716